UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 95-10474

                           (Summary Calendar)
                            _________________


           UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

           versus

           UYI KING OSAYANDE, a/k/a King Uyi Osayande,
           BEST EGBE AIKPITANYI, a/k/a Best Aikpitany,

                                   Defendants-Appellants.


            Appeal from the United States District Court
                 For the Northern District of Texas
                            3:94-CR-410-G
                            June 17, 1996

Before HIGGINBOTHAM, DUHÉ, and, EMILIO M. GARZA Circuit Judges.

PER CURIAM:*

     Uyi King Osayande appeals his conviction of conspiracy to

possess with intent to distribute heroin and possession with intent

to distribute heroin.     Best Egbe Aikpitanyi appeals his conviction

of aiding and abetting possession with intent to distribute.

Osayande argues that there was insufficient evidence to convict him

on both counts and that the district court erred in admitting

certain evidence at trial.          Aikpitanyi argues that there was


     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
insufficient evidence to convict him, the district court erred in

admitting certain evidence at trial, and that the district court

erred in attributing 1,164 grams of heroin to him for sentencing

purposes.    Our review of the record and the relevant authorities

convinces us that no reversible error was committed.

     Osayande and Aikpitanyi have failed to demonstrate a manifest

miscarriage of justice with regard to their claims of insufficient

evidence.    United States v. Laury, 49 F.3d 145, 151 (5th Cir.),

cert. denied, 116 S. Ct. 162, 133 L. Ed. 2d 105 (1995).               The

passport evidence was properly admitted as intrinsic evidence.

United States v. Garcia, 27 F.3d 1009, 1014 (5th Cir.), cert.

denied, 115 S. Ct. 531, 130 L. Ed. 2d 435 (1994).            The district

court did not clearly err in including 1,164 grams of heroin as

part of Aikpitanyi’s relevant conduct for sentencing purposes.

United States v. Woods, 907 F.2d 1540, 1542-43 (5th Cir. 1990),

cert. denied, 498 U.S. 1070, 111 S. Ct. 792, 112 L. Ed. 2d 854

(1991).

     For    the   foregoing   reasons,   we   AFFIRM   the    defendants’

convictions and Aikpitanyi’s sentence.




                                  -2-